                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   BAVAN SINGH SAHOTA,                                       CASE NO. C18-1455-JCC
10                              Plaintiff,                     MINUTE ORDER
11              v.

12   THE ISLANDER, Official No. 248189, her
     gear, furniture, equipment, etc., in rem,
13
                                Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            Plaintiff has filed a notice of voluntary dismissal and proposed order (Dkt. No. 11).
18
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this notice is self-executing, and this
19
     action is DISMISSED without prejudice and without an award of costs or attorney fees to either
20
     party. The United States Marshal is directed to RELEASE the vessel, Official No. 248189, from
21
     arrest. The Clerk is directed to deliver two certified copies of this order to the United States
22
     Marshal. The Clerk is directed to CLOSE this case.
23
     //
24
     //
25
     //
26




     MINUTE ORDER
     C18-1455-JCC
     PAGE - 1
 1        DATED this 25th day of October 2018

 2
                                                William M. McCool
 3                                              Clerk of Court
 4                                              s/Tomas Hernandez
 5                                              Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     MINUTE ORDER
     C18-1455-JCC
     PAGE - 2
